O

: : ee: .
AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) i . . Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE.
Vv, ; . {For Offenses Committed On or After November 1, 1987)

Jesus Eduardo Rubio-Esquivel Case Number: 3: 19-mj-24413,

Lupe C Rodrigprez

Defendant's Attorney F | L D

 

REGISTRATION NO. 91569298

 

 

 

THE DEFENDANT: NOV 24.2018
pleaded guilty to count(s) 1 of Complaint CLERK, U.S. DISTRICT COURT
[ was found guilty to count(s) | | | BY CT OF CALFOR NIA

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section — Nature of Offense Count Number(s)
8:1325 © ILLEGAL ENTRY (Misdemeanor) 1
[) The defendant has been found not guilty on count(s) |
[J Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of;

 

TIME SERVED O __ days

xl’ Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendarit’s possession at the time of arrest upon their deportation or removal.
[] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, November 21, 2019
Date of Imposition of Sentence

J 2D.
Received ~~~ cA a JEP

DUSM HONORABLE BARRY M. KURREN ~
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:19-mj-24413

 
